In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: March 30, 2017

* * * * * *            *   *    *    *   *   *   *
NANCY STITES,                                    *           UNPUBLISHED OPINION
                                                 *
                       Petitioner,               *           No. 16-118V
                                                 *
v.                                               *           Special Master Gowen
                                                 *
SECRETARY OF HEALTH                              *           Decision on Damages;
AND HUMAN SERVICES,                              *           Joint Stipulation; Influenza
                                                 *           (“Flu”) Vaccine; Shoulder Injury
                       Respondent.               *
*    * *   *   *   *   * * * *           *   *   *

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC for respondent.

                           DECISION ON JOINT STIPULATION1

       On January 27, 2016, Nancy Stites (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that as a result of an influenza (“flu”) vaccine administered
on or about September 30, 2013, she developed a shoulder injury with residual effects lasting for
more than six months. Stipulation (ECF No. 32), ¶¶ 2, 4.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                     1
       On March 30, 2017, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 32). Respondent denies that the flu vaccine is
the cause of petitioner’s alleged shoulder injury and /or any other injury or her current condition.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive a lump sum of $35,000.00, in the
form of a check payable to petitioner, Ms. Nancy Stites. This amount represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a). Joint
Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court is directed to enter judgment in accordance with the
parties’ stipulation.3

       IT IS SO ORDERED.
                                                              s/Thomas L. Gowen
                                                              Thomas L. Gowen
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                 2